                  Case 6:18-bk-06821-KSJ Doc 76-5 Filed 03/29/19 Page 1 of 4
Filing # 80176011 E-Filed 11/01/2018 10:03:37 AM


                        IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT,
                               IN AND FOR LAKE COUNTY, FLORIDA

        DCS REAL ESTATE INVESTMENTS, LLC,
        a Florida limited liability company, THE CLUB
        AT BELLA COLLINA, LLC, a Florida limited
        liability company,

                       Plaintiff,

        v.,                                                            Case No.: 2017-CA-000667

        DON K. JURAVIN a/k/a
        DON ADI JURAVIN, an individual,

                    Defendant.
        ________________________________________/

                         SUGGESTION OF BANKRUPTCY UNDER CHAPTER 7

                DEFENDANT DON K. JURAVIN, herein, by and through undersigned counsel, file this

        Suggestion of Bankruptcy under Chapter 7 of Title 11, U.S. Code, and states:

                1.     Don K. Juravin, (the “Debtor”) filed a petition under Chapter 7, Title 11, U.S. Code

        in the United States Bankruptcy Court, Middle District of Florida, on the 31st day of October 2018

        under Case No. 6:18-bk-06821. A copy of the Notice of Bankruptcy Case Filing is attached hereto as

        Exhibit “A”.

                2.     Effective with the filing of said petition, all property, both real and personal of said

        Debtor, became subject to the jurisdiction of the United States Bankruptcy Court, Middle District of

        Florida, pursuant to the provisions of the Act of Congress relating to bankruptcy, Title 11, U.S.

        Code.

                3.     The filing of a Chapter 7 proceeding operates as an automatic stay of the

        commencement or continuation of any actions against the Debtor, including this action or the

        enforcement of any judgment against said Debtor.

        Dated: November 1, 2018

                                                          1

                                                   EXHIBIT "E"
            Case 6:18-bk-06821-KSJ           Doc 76-5      Filed 03/29/19    Page 2 of 4



                                            Respectfully submitted,

                                            /s/ April S. Goodwin______
                                            April S. Goodwin, Esquire
                                            Florida Bar. No. 0502537
                                            THE GOODWIN FIRM
                                            801 West Bay Drive, Suite 705
                                            Largo, FL 39770
                                            Telephone: (727) 316-5333
                                            april@goowin-firm.com
                                            Attorney for Defendant

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of November 2018, I electronically filed the foregoing

with the Sarasota County of the Court by using the Florida E-File Portal which will send notice of

electronic filing of the foregoing to counsel of record.

                                                       /s/ April S. Goodwin______
                                                       April S. Goodwin, Esquire
                                                       Florida Bar. No. 0502537




                                                   2
                      Case 6:18-bk-06821-KSJ Doc 76-5 Filed 03/29/19                       Page 3 of 4
                                        United States Bankruptcy Court                                 EXHIBIT A
                                           Middle District of Florida

Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below was filed under Chapter 7 of the United States Bankruptcy
Code, entered on 10/31/2018 at 6:38 PM and filed on 10/31/2018.

Don Karl Juravin
15118 Pendio Drive
Montverde, FL 34756
SSN / ITIN: xxx-xx-0745
aka Don Adi Juravin

  The case was filed by the debtor's attorney:     The bankruptcy trustee is:

  Denise D Dell-Powell                             Dennis D Kennedy
  Burr & Forman LLP                                P. O. Box 541848
  200 S. Orange Avenue, Suite 800                  Merritt Island, FL 32954
  Orlando, FL 32801                                (321) 455-9744
  (407) 540-6600

The case was assigned case number 6:18-bk-06821-CCJ to Judge Cynthia C. Jackson.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against the debtor
and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although the
debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take other action in violation of
the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our Internet
home page https://ecf.flmb.uscourts.gov or at the Clerk's Office, George C. Young Federal Courthouse, 400 West
Washington Street, Suite 5100, Orlando, FL 32801.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth important
deadlines.


                                                                                Sheryl L. Loesch
                                                                                Clerk, U.S. Bankruptcy Court


                                                 PACER Service Center
                                                     Transaction Receipt
                                                        11/01/2018 09:42:21
                              PACER Login: agoodwin:4467207:0 Client Code:       MCO
                                                                  Search         6:18-bk-06821-
                              Description:   Notice of Filing
                                                                  Criteria:      CCJ
Case 6:18-bk-06821-KSJ   Doc 76-5      Filed 03/29/19   Page 4 of 4
     Billable   1              Cost:           0.10
     Pages:
